Citation Nr: 9928219	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 prior to 
November 7, 1996, for bipolar disorder.

2.  Entitlement to an evaluation in excess of 70 percent 
after November 7, 1996, for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1966 to April 1969 and 
from July 1972 to March 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which continued a 10 percent disability 
rating for the veteran's bipolar disorder.  During the course 
of the appeal, the disability rating for the veteran's 
bipolar disorder was increased from 10 percent to 50 percent, 
effective from July 3, 1995, and from 50 to 70 percent, 
effective from November 7, 1996.  

This appeal was previously before the Board in February 1998 
at which time it was REMANDED to the RO for additional 
development.  Following completion of the requested 
development, the Board notes that the rating decision which 
increased the evaluation for the veteran's bipolar disorder 
from 50 to 70 percent also granted the veteran a total 
evaluation based on individual unemployability due to service 
connected disabilities, effective October 15, 1998.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the symptomatology 
attributable to the veteran's bipolar disorder resulted in 
severe industrial, but was not productive of active psychotic 
manifestations.

2.  From November 7, 1996, symptomatology attributable to the 
veteran's bipolar disorder results in severe industrial 
impairment, but is not productive of active psychotic 
manifestations or total social impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation prior 
to November 7, 1996, for bipolar disorder, have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9206 (1996).

2.  The schedular criteria for an evaluation in excess of 70 
percent after November 7, 1996, for bipolar disorder, have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9206 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his bipolar disorder is more 
disabling than currently evaluated.  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  No additional 
action is necessary to meet the duty to assist the veteran.  
See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

The veteran was granted service connection for bipolar 
disorder by rating decision in September 1987, based on a 
June 1987 VA examination and service medical records 
reflecting a diagnosis of bipolar disorder.  As noted in the 
Introduction, the rating has now been increased to 70 percent 
and the veteran is in receipt of a total disability rating.

Pursuant to Diagnostic Code 9206, prior to November 7, 1996, 
a 70 percent rating was assigned when there was severe 
impairment of social and industrial adaptability.  A 100 
percent rating was assigned when the active psychotic 
manifestations were of such extent, severity, depth and 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  See 38 C.F.R. Part 4, Diagnostic 
Code 9206.

New regulations rating bipolar disorder were recently issued, 
and became effective November 7, 1996.  Under the newly 
issued Diagnostic Code 9432, a rating of 70 percent is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  However, for the 
period of time prior to the effective date of new 
regulations, the veteran's symptomatology may be evaluated 
only pursuant to the (former) regulations then in effect.  
See Rhodan v. West, 12 Vet. App. 55 (1998).

After reviewing the evidence of record, the Board is unable 
to find evidence that the veteran's bipolar disorder is 
productive of active psychotic manifestations.  Although he 
may have suffered from such symptomatology in the past, there 
is no evidence of active psychotic manifestations in the 
Social Security Administration records or the three VA mental 
disorders examinations conducted during the course of the 
veteran's appeal.  Accordingly, the preponderance of the 
evidence is against a rating in excess of 70 percent after 
November 7, 1996, under the old criteria.

After considering the evidence under the new rating criteria, 
the Board finds that although the veteran is severely 
impaired occupationally, no health professional or medical 
evidence of record suggests that the veteran is totally 
impaired socially.  In this regard, the Board notes that at 
the March 1999 VA mental disorders examination, the veteran 
indicated that he had been married for 27 years in a "good 
marriage."  He has also indicated that he had contact with 
his children.  At his September 1997 Board hearing, the 
veteran testified that he attended church and talked with his 
neighbors.  The March 1999 VA examiner assigned the veteran a 
GAF of 45-50, reflecting serious, but not total, impairment 
in social functioning.  In addition none of the medical 
evidence describes the veteran's disability as manifesting 
the symptomatology enumerated for a 100 percent evaluation, 
set forth above.  Accordingly, the preponderance of the 
evidence is against a rating in excess of 70 percent after 
November 7, 1996, under the new criteria.

At this point the Board again notes that the disability 
rating for the veteran's bipolar disorder was increased from 
10 percent disabling to 50 percent disabling during the 
course of the appeal.  Based on 1993 psychological 
assessments included in the veteran's Social Security records 
showing that the veteran's bipolar disorder was productive of 
severe industrial impairment, the Board finds that the 
evidence of record supports a finding that the veteran's 
bipolar disorder was 70 percent disabling prior to November 
7, 1996.  However, as there is no evidence suggesting that 
the veteran's bipolar disorder was productive of active 
psychotic manifestations from the time from he filed his 
claim (July 1995), the preponderance of the evidence is 
against a rating in excess of 70 percent prior to November 7, 
1996.


ORDER

Subject to governing regulations concerning payment of 
monetary benefits, an evaluation of 70 percent prior to 
November 7, 1996, for bipolar disorder, is granted.  

An evaluation in excess of 70 percent after November 7, 1996, 
for bipolar disorder, is denied.



		
	RAYMOND F. FERNER	
	Acting Member, Board of Veterans' Appeals



 

